

116 HR 377 IH: To establish new ZIP codes for certain communities, and for other purposes.
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 377IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Diaz-Balart (for himself, Mr. Zeldin, Ms. Meng, Mr. Rooney of Florida, and Mrs. Demings) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo establish new ZIP codes for certain communities, and for other purposes. 
1.Establishing new ZIP codesNot later than 270 days after enactment of this Act, the United States Postal Service shall designate a single, unique ZIP code for, as nearly as practicable, each of the following communities: (1)Miami Lakes, Florida. 
(2)Flanders, Northampton, and Riverside in the Town of Southampton, New York. (3)Ocoee, Florida. 
(4)Oakland, Florida. (5)Glendale, New York. 
(6)Village of Estero, Florida. 